DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Response to Arguments
Applicant’s arguments, see pg. 6, filed 1/06/2021, with respect to the objection of claim 5 have been fully considered and are persuasive.  The objection of claim 5 has been withdrawn.  
 Applicant's arguments filed 01/06/2021 with respect to the 35 U.S.C. §112 rejection of claims 1-5 have been fully considered but they are not persuasive.
While the Applicant is allowed to be their own lexicographer under MPEP 2111.01, the claim term must be clearly defined (see MPEP 2111.01 and 2173.05).  
Applicants argument contend that the SOC may temporarily increasing in EV mode due to regenerative breaking (see response filed 01/06/2021 pg.7).  However the claim states “the EV mode being a mode in which the SOC is 
Overall the modes appear to be unique modes (i.e. the vehicle is in EV, HV, or HVS mode, and cannot be in 2 modes at the same time).  However, as claimed the vehicle could be in a situations that would read on being in multiple modes or even all of the modes if the SOC is high and the electric motor is being used to power the vehicle and the battery is being discharged because:
“the SOC is being consumed” (thus would read on being in EV mode),
since the vehicle is lowering the SOC “the SOC is being controlled to the lower limit” (thus would read on being in HV mode), and 
“the SOC is maintained higher than the lower limit in accordance with a user’s request” because the SOC is higher than the HVS limit and therefore would still be lowering the SOC (thus would read on being in HVS mode).
In other words the language used to describe the modes does not provide a clear enough definition to describe the modes.  Since the metes and bounds of the modes are unclear the metes and bounds of the claims are unclear.
Applicant's arguments filed 01/06/2021 with respect to the 35 U.S.C. §102/103 rejection of claims 1-5 have been fully considered but they are not persuasive.  
As noted in the 112 rejection it is unclear when the vehicle is in an HV/EV mode.  The language “the HV mode being a mode is which the SOC is controlled to the lower limit” is unclear.  However Obata teaches that the vehicles battery is .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “EV mode”, “HV mode”, and in claim 2 “HVS mode”, are recited.  However it is unclear when read in light of the specification what these modes actually mean.  The EV and HV modes do not appear to have their standard meaning in the art as discussed below.  Additional there is no indication in the claim as to what HVS means.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “EV mode” in claim 1 is used by the claim to mean “a mode in which SOC is consumed,” while the accepted meaning is “a mode in which the vehicle is powered using the motor and not the engine.” The term is indefinite because the specification does not clearly redefine the term.  In other words it according to the claim the vehicle would not be in EV mode when performing regenerative braking but would be in EV mode when both the motor and engine are being used to drive the vehicle.  Additionally as claimed the vehicle would be in EV mode when the motor and engine are both providing driving force for the vehicle.    
The term “HV mode” in claim 1 is used by the claim to mean “a mode in which SOC is controlled to a lower limit,” while the accepted meaning is “a mode in which the vehicle is powered using the motor and the engine.” The term is indefinite because the specification does not clearly redefine the term.  As claimed the HV mode and EV mode would overlap when the battery is above a limit because the vehicle would be discharging the battery to the limit.  

Claim Objections
Claim 5 is objected to because of the following informalities:  the spacing of the claim makes it appear that “a vehicle drive apparatus…”, “a secondary battery…”, “the electric powered vehicle…” are part of the body of the claim when it appears they are meant to be in the preamble.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0280093 (Obata et al.).
With respect to claims 1 and 5 
Obata teaches: An electric powered vehicle comprising (see at least Fig 1; #100; and ¶0027): 
a vehicle drive apparatus (see at least Fig 1; #6 and #10; ¶0028 and ¶0030) configured to generate vehicle drive power by receiving electric power and to generate electric power (see at least Fig 1; #6 and #10; ¶0028 and ¶0030); 
a secondary battery (see at least Fig 1; #16; and ¶0032) configured to exchange electric power with the vehicle drive apparatus (see at least Fig 1; #16-20; and ¶0032); and 
a controller (see at least Fig 1; #26; and ¶0035) configured to switch a control mode to an HV (see at least Fig 1-2; SC; and ¶0037-39) mode when an SOC of the secondary battery decreases to a lower limit during an EV mode (see at least Fig 1-2; SC; and ¶0037-39; Discussing the vehicle will switch from an EV mode to a hybrid mode if the SOC dips below a certain level.), the HV mode being a mode in which the SOC is controlled to the lower limit (see at least Fig 1-2; SC; and ¶0037-39; The HV mode would charge the battery to a higher limit and then let the battery discharge to a lower limit, which would read on the claimed limitation.), the EV mode being a mode in which the SOC is consumed (see at least Fig 1-2; SC; and ¶0037-39), the controller being further configured: 
to calculate an evaluation value (see at least Fig 3; #54 and ΣD; and ¶0040 and ¶0046) indicating a degree of deterioration of the secondary battery due to non-uniformity in salt concentration in the secondary battery (see at least Fig 3; #54 and ΣD; and ¶0040-46; Discussing determining the degree of deterioration due to the salt concentration being non-uniform.); 
to execute deterioration inhibiting control (see at least Fig 3; #62; and ¶0044) when the HV mode is selected (see at least Fig 1-2; SC; and ¶0037-39) and when the secondary battery is evaluated as deteriorating based on the evaluation value (see at least Fig 3; #54-60; and ¶0044-58; Discussing determining the battery is deteriorating.), the deterioration inhibiting control being control for increasing the SOC by making a control target of the SOC higher than the lower limit (see at least Fig 4; S0-2 and SD1-L; and 1¶0059-61); and 
not to execute the deterioration inhibiting control when the EV mode is selected (see at least Fig 1-2; SC; and ¶0037-39; The vehicle would only be in EV mode when the SOC is above a threshold and deterioration inhibiting control would not be executed if the SOC is below a threshold.  Therefore when the vehicle is in EV mode the deterioration inhibiting control would not be in use.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0280093 (Obata et al.) in view of US 2015/0352962 (Hokoi).
With respect to claim 2
As best understood by the Examiner Obata does not teach: wherein the controller is further configured: 
to switch the control mode to an HVS mode in which the SOC is maintained higher than the lower limit in accordance with a user's request; and 
not to execute the deterioration inhibiting control when the HVS mode is selected.
However Hokoi teaches: wherein the controller is further configured: 
to switch the control mode to an HVS mode in which the SOC is maintained higher than the lower limit in accordance with a user's request (see at least Fig 2-5; CHG MODE; ¶0054); and 
not to execute the deterioration inhibiting control when the HVS mode is selected (see at least Fig 2-5; CHG MODE; ¶0054; In CHG mode the system will control the vehicle to charge based on the full charge threshold which would not affect by the charge depletion mode).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Obata by having a HVS mode where the SOC is maintained higher than the lower limit in accordance with a user's request and not to execute the deterioration inhibiting control when the HVS mode is selected as taught by Hokoi, because doing so 
With respect to claim 3
Obata does not specifically teach:
A charging device configured to charge the secondary battery by a power source external to the vehicle, wherein 
when charging of the secondary battery using the charging device is executed, the controller is configured to end the deterioration inhibiting control if the deterioration inhibiting control is in execution.
However Hokoi teaches:
A charging device configured to charge the secondary battery by a power source external to the vehicle (see at least Fig 1; #78 and #300-304; ¶0036), wherein 
when charging of the secondary battery using the charging device is executed (see at least Fig 1; #78 and #300-304; ¶0036), the controller is configured to end the deterioration inhibiting control if the deterioration inhibiting control is in execution (see at least Fig 1; #78 and #300-304; ¶0036; When connected to an external charger the system would charge the vehicle which would raise the charge above the threshold for EV mode and thus the inhibit deterioration control would be inhibited if it was in execution.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Obata by having a charging device configured to charge the secondary battery by a power source external to the vehicle when charging of the secondary battery using the charging device is executed, the controller is configured to end the deterioration inhibiting control if the deterioration inhibiting control is in execution as taught by Hokoi because doing so would allow the vehicle to be charged from the power grid.  Thus making the vehicle more environmentally friendly.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0280093 (Obata et al.) in view of US JP 2013106481 (Hitoshi et al)
  With respect to claim 4
Obata does not specifically teach:
wherein when electric power generation by the vehicle drive apparatus continues for a prescribed time period, the controller is configured to end the deterioration inhibiting control if the deterioration inhibiting control is in execution.
However Hitoshi teaches:
wherein when electric power generation by the vehicle drive apparatus continues for a prescribed time period (see at least Fig 5-7; S112; and ¶0066-67), the controller is configured to end the deterioration inhibiting control if the deterioration inhibiting control is in execution (see at least Fig 5-7; S112; and ¶0066-67; Discussing ending degradation control
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Obata by controlling the system so that when electric power generation by the vehicle drive apparatus continues for a prescribed time period, the controller is configured to end the deterioration inhibiting control if the deterioration inhibiting control is in execution as taught by Hitoshi, because doing so would allow the system to better use the battery (see Hitoshi ¶0066-67).  Thus making the system more environmentally friendly.  
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665